





CITATION: R. v. Sutherland, 2011
      ONCA 239



DATE:  20110325



DOCKET: C52147



COURT OF APPEAL FOR ONTARIO



Doherty, LaForme and Epstein JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



William Sutherland



Appellant



William Sutherland, appearing in person



B. Gluckman, for the respondent



Heard: March 24, 2011



On appeal from the conviction entered by Justice E. Koke of
          the Superior Court of Justice dated April 27, 2010.



APPEAL BOOK ENDORSEMENT



[1]

This is not a case for leave to appeal.

[2]

The first issue purports to raise the interpretation of s. 49(1) and s.
    49.1 of the
Fisheries Act
.  The Summary Conviction Appeal Court applied
    the established case law to the facts as found by the trial judge.  There was
    no legal dispute.  The dispute was over whether the first visit was an
    inspection per s. 49(1).  That factual issue was decided against the
    appellant.

[3]

The second issue arises out of the expert evidence of Ms. Hallett. 
    There can be no doubt about the legal admissibility of her evidence.  This weight
    was for the trial judge.

[4]

The third issue, the officially induced error defence, again turned on a
    factual issue.  The trial judge accepted Mr. McLeods evidence.  That evidence
    effectively negated the defence.

[5]

The fourth issue, the due diligence defence, was addressed at trial and
    on appeal.  The appellant has not convinced us that there is arguably an error
    in law arising out of the Summary Conviction Appeal Courts treatment of that
    defence.

[6]

The appellant will pay the amounts ordered ($5,000 and $5,000) within 30
    days of today.  The applicant will submit the plan required by the trial
    judges order no later than June 1, 2011.  The applicant will complete the work
    ordered by the trial judge no later than September 1, 2011.


